IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. 69,944-01


EX PARTE DARRELL M. HURST, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 39,344-B, IN THE 30TH DISTRICT COURT
FROM WICHITA COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of indecency
with a child and after a period of deferred adjudication, was adjudicated guilty and sentenced to
seven years' imprisonment. 
	On June 11, 2008, this Court remanded the application to the trial court for findings of fact
and conclusions of law.  On August 6, 2008, the trial court made findings of fact and conclusions
of law that were based on the reporter's record of the adjudication hearing.  The trial court
recommended that relief be denied.
	Based on the trial court's findings of fact and conclusions of law as well as this Court's
independent review of the entire record, we deny relief.


Filed: September 10, 2008
Do not publish